Mr. Justice Hill
delivered the opinion of the court:
This action was brought to recover damages from the defendant in error occasioned to plaintiffs’ land by waters alleged to have escaped from the defendant’s irrigation canal by seepage and percolation. The answer, pleading the statute of limitations, was demurred to, which was overruled, the plaintiffs electing to stand thereon; judgment was entered for defendant in error, and plaintiffs bring the cause here upon error. The pleadings are similar to those in case No. 5402, E. G. Middelkamp v. The Bessemer Irrigating Ditch Company, decided at this term, and was consolidated with that case for the purposes of argument. The decision there controls here, and, for the reasons there stated, the judgment is affirmed. Affirmed.
Decision en banc.